EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent Sung Chung on 6/10/22.
The application has been amended as follows:
Claim 15 Line 1 after “claim” delete “9” and substitute --7--
Election/Restrictions
At least Claim 1 is allowable. As such, the claim restriction requirement between Group I knitted component and Group II upper as subcombination/combination, and the species restriction requirement between Species 1 knitted component and Species 2 shoe upper (along with Subspecies A-E associated with Species 2), as set forth in the Office action mailed on 12/9/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/9/2020 is fully withdrawn.  Claim(s) 6, 15-20 , directed to Group II upper is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim (s) 1, 2, 4-8, 10-22 is/are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a knit element with a secured area where a first knit loop forms a portion of both the first layer and the second layer, in conjunction with the other structural limitations, as set forth in the independent claim.  The use of a knit element with a secured area and unsecured area is known in the art of knitted components, but the specific extent/location of the first loop being both in the first layer and the second layer as claimed by the applicant is novel.  Specifically, prior art Kuo discloses a knit element with a secured area and an unsecured area as recited in the application.  Prior art Dempster also discloses texturized to loft.  However, none of the prior art discloses, teaches, or suggests that a single loop forms a portion of both the first layer and the second layer.  To interchangeably modify Kuo such that a single loop extends to both the first and the second layer as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 7 and 20, Claims 7 and 20 have a similar reasons for allowance as stated above for Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mueller et al (US Publication 2020/0340152), Morganti (US Publication 2020/0085121), Srivastava et al (US Publication 2020/0385896), Richard (USPN 4736531), Andujar (USPN 5211672), Lyttle et al (USPN 9320312), Ise et al (USPN 9845068), Kurahashi et al (USPN 10011925), Henin (USPN 11168415), Goijarts et al (USPN 10781541), Takata (USPN 10165810), Dua et al (USPN 10194711), Honma et al (US Publication 2012/0100386), Keller (USPN 6981394), Rudy (USPN 5543194), Parikh (USPN 5133199), Teshima (US Publication 2013/0037163) directed to texturized or lofted yarns; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732 


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732